Order entered December 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01422-CV

                              BANK OF THE WEST, Appellant

                                               V.

                   TXS UNITED HOUSING PROGRAM, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-04636

                                           ORDER
       We GRANT appellant’s December 19, 2013 unopposed motion for an extension of time

to file an amended brief. Appellant shall file its amended brief on or before January 24, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE